Title: Samuel A. Storrow to James Madison, 24 March 1830
From: Storrow, Samuel A.
To: Madison, James


                        
                            
                                
                            
                            
                                
                                    Farley
                                
                                 March 24th ’30
                            
                        
                        
                        After presenting my respectful compliments I am embarrassed by the subject which calls me to address you. I
                            like not either the attitude in which it places me or the course it obliges me to pass through. Your own kindness
                            & delicacy will suggest the excuse which I ought to offer.
                        Circumstances may possibly create a vacancy in one or more of the offices at the head of the subordinate
                            departments of the Treasury of the United States– possibly in that of second Comptroller, possibly in that of Register
                            without certainty as to either. I have signified to the Vice President, with whom while acting in the war Department I was
                            intimately connected, that on the occurrence of such an event I was desirous that my name should be submitted to the
                            Government. The earnestness with which he blended his wishes with mine assured me that my own could not be erroneous. The
                            same views were submitted to your own immediate Representative Colonel Barbour and to Governor Tyler. The object was to
                            ascertain from these Gentlemen, acting as they do in the foreground of the delegation of the State, whether I might expect
                            from the State itself that honourable & open support, without which I would embark in no public cause. The
                            declarations from both of them have been as unequivocal as those from the Vice President. It will rest with the three to
                            present my name to the Executive authority– they stand voluntarily pledged to do so.
                        Although I have placed myself in this attitude, it is still an unacceptable one. I make no boast of delicacy,
                            but will not compromise either my own or that of my friends. May I consider it no departure from this fixture if I solicit
                            from you a letter to myself, and that you insert in it your views of the propriety of my application and whether it would
                            afford you pleasure that it should prove successful? It is obvious that I seek in this a benefit to myself, but I aim to
                            compass it by a mode which presents itself as the most delicate. If in this I have not been successful, may I beg you to
                            forget that the suggestion has been made & to be assured that I should not take even the rejection of it as
                            unkindness.
                        It would be acceptable to me to associate the name of Mr Speaker Stevenson with the three I have just given.
                            It was my determination to do so. My knowledge of that Gentleman has not exceeded the interchange of civilities. May I
                            look to you to cause his kind offices to be exercised toward me– with the single suggestion that, leaving the mode
                            entirely to yourself, it be left to me to make the reference only on the occurrence of the event to which I first
                            referred?
                        I used at the commencement the words "your own kindness & delicacy". They will save me the necessity
                            of further apology– their mantle is already over me.
                        I present to Mrs Madison in the name of the household the respectful & cordial remembrances of
                            each member of it. To yourself, my dear Sir, I present all that you can claim or that we are capable of offering, and am
                            your very obedient Servant
                        
                        
                            
                                S A Storrow
                            
                        
                    